tl>

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA _]UL 2 9 2009
Clerk, U.S. District and

Jerome Julius Brown , ) B°nkruptcy courts

Plaintiff, l

v. l civil Action No.  1499
H0ward County Police Dep’t et al., §

Defendants. §

MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma
pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the
complaint.

Plaintiff, who lists a Maryland address on the complaint, has filed a complaint against a
defendants with Maryland addresses. The complaint appears to consist of only one page, with a
more than twenty pages of attachments, which appear to relate to a civil action, Brown v. Nolan,
Civil Action No. 08-2969 (WDQ) that plaintiff filed in the United States District Court for the
District of Maryland in 2008. The complaint does indicate how or if the attachments are related
to this complaint While the first line of the complaint mentions "the Civil Rights Act 42 U.S.C.
§ 1983," it alleges no wrong-doing by the named defendants who are not mentioned in the
complaint except in the caption. Compl. at l. The complaint does not allege facts that suggest
any cause of action. Ia’. While the complaint mentions a fine of $10,000 in relation to "both

defendants," that reference is made in relation to a criminal provision, 18 U.S.C. § lO0l. Id.

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short
and plain statement of the grounds upon which the court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

As drafted, the Complaint fails to comply with Rule S(a). Neither the defendants nor the
Court can determine the basis of this Court’s jurisdiction, the nature of plaintiffs claim, or the
relief plaintiff seeks. Accordingly, the Court will dismiss the complaint without prejudice.

A separate order accompanies this memorandum opinion.



Date: 7 /5’~ y /[)7 Unite{d States District Judge